Citation Nr: 1547871	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1974 to April 1977 and from May 1983 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision granted service connection for PTSD with major depressive disorder (hereinafter PTSD), and assigned a 30 percent disability rating effective July 30, 2010.  


FINDING OF FACT

From July 30, 2010, the Veteran's PTSD has been manifested by symptoms most closely approximating occupational and social impairment with reduced reliability and productivity due to various symptoms.  Occupational and social impairment with deficiencies in most areas, as well as total occupational and social impairment, are not shown.


CONCLUSION OF LAW

Since July 30, 2010, the criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2011 and August 2013.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Law and Regulations

The Veteran's PTSD has been rated as 30 percent disabling since July 30, 2010.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set for in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 10 percent disability rating is assigned for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995). 

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 


III. Facts

The symptoms attributable to PTSD have remained essentially unchanged throughout the appeal period, and are manifested primarily as insomnia, anxiety, difficulty in concentrating, difficulty in establishing and maintaining work and social relationships, and panic attacks.

A July 2011 VA examination report sets forth the manifestations of the Veteran's PTSD.  The examination report identifies the Veteran's difficulty concentrating while at work due to her PTSD and experiencing panic attacks when not on medication.  The Veteran did not report suicidal ideation.  The examiner noted that the Veteran "has severe impairment in social functioning due to her inability to maintain intimate relationships."  The examiner further indicated that the Veteran's GAF score was 55 with "moderate impairment in employment." 

An August 2013 VA examination report also sets forth the Veteran's PTSD symptoms.  That report indicated depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the examiner indicated a GAF score of 55.

The Veteran's lay statements further highlight her symptoms.  She reports that her PTSD has caused distress and an inability to cope with life events.  See July 2012 notice of disagreement.  The Veteran also reported her sleeping difficulties.  See September 2011 statement.  Additionally, the Veteran reports memory loss while at work and anxiety when being around people.  VA treatment records show similar symptoms.

IV. Analysis

Throughout the appeal period, the Veteran's PTSD has manifested in symptoms more closely approximating occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  This impairment is evidenced by her insomnia, multiple weekly panic attacks, memory loss, disturbances in mood and motivation, and difficulty in establishing and maintaining work and social relationships.

The Veteran's insomnia is documented throughout her two VA examinations and lay statements.  See July 2011 and August 2013 VA examinations.  The July 2011 examination report noted that the panic attacks occurred one to two times per week.

The Veteran's lay statements are competent evidence of her memory loss and difficulty in work and social settings.  The Veteran relates that her "constant fear creates a tension that just simply makes having a relationship impossible."  See September 2012 statement.  The Veteran recounts how her coworkers comment on her inability to remember things.  When the Veteran leaves work, she reports going straight home.  The Veteran notes that she cannot interact with new people at work and will get upset and try to stay away.  See September 2013 lay statement.
In the July 2011 and August 2013 VA examination reports, the examiners noted a GAF score of 55.  This indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), the symptoms of which are contemplated by a 50 percent rating.

Considering the Veteran's symptoms as noted in her VA treatment records, examination reports, and lay statements, the totality of the evidence reflects that the Veteran's PTSD manifests as occupational and social impairment with panic attacks, memory impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's social and occupational impairment most closely approximate a 50 percent disability rating, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 4.3, 4.7 (2015).

Although this higher initial rating is warranted, the preponderance of the evidence is against a finding that the Veteran's symptoms warrant an initial rating higher than 50 percent.  Though the examiner in the July 2011 VA examination noted severe social impairment, the Veteran has reported that she has a good relationship with her sons.  See August 2013 VA examination.  Similarly, although the Veteran has noted difficulty interacting with new people at work, she also indicates that she does have work interaction with co-workers she has known for a long time.  See September 2013 lay statement.  Additionally, the Veteran is able to maintain employment as both of the Veteran's VA examinations indicate only a moderate level of impairment in employment due to her PTSD.  See July 2011 and August 2013 VA examination report.  Furthermore, her treatment records, lay statements, and VA examination reports do not describe symptoms such as suicidal ideation, obsessional rituals, or near-continuous panic attacks.  She has maintained employment and her VA examinations have not indicated any grossly inappropriate behavior or disorientation to time or place.  The Veteran was appropriately groomed during both her VA examinations.  Thus, the competent medical evidence of record is against a finding of symptoms that result in occupational and social impairment with deficiencies in most areas.  See August 2013 VA examination report. Furthermore, the Board does not find total occupational and social impairment from the Veteran's symptoms as indicated in her VA examination reports and lay statements as even more severe symptoms approximating total impairment are not shown.  Thus, an initial rating in excess of 50 percent is not warranted.

In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a rating in excess of 50 percent for PTSD, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against an even higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to occupational and social impairment in most areas, or total occupational and social impairment.

V. Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, such as panic attacks, anxiety, memory loss, disturbances in mood and motivation, and difficulty in establishing and maintaining work and social relationships, are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from his psychiatric symptoms.  Thus, although the Veteran states she sometimes misses work for therapy, the impact of this on her occupational functioning is specifically considered in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU was not raised as the evidence of record indicates that the Veteran is currently employed.  See September 2013 lay statement.  As such, the Board finds that a TDIU claim has not been raised.







	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 50 percent, and no higher, for PTSD since July 30, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


